Citation Nr: 0505723	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-06 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hepatitis B, hepatitis 
C, and cirrhosis of the liver.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1970 to May 
1972.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the above claim.

In November 2003, the veteran presented oral testimony before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

While in service, the veteran was seen in January 1972 for 
abdominal aches and hospitalized with a diagnosis of 
diarrhea, "probably secondary to drinking beer and/or 
stress."  In April 1972, he was seen with a three-month 
history of anorexia, chronic fatigue, loss of interest, sleep 
disturbances, and mood swings.  There were no symptoms of 
organic disease noted, and the impression was depression.  
The veteran also noted receiving immunizations "with a jet 
injection" while in service.  His separation examination in 
March 1972 noted a tattoo in the left forearm, which was not 
noted in his entrance examination.  

The veteran's post-service record shows current diagnoses of 
hepatitis B and cirrhosis and some notation of hepatitis C.  
However, there is a significant gap between the veteran's 
service and his earliest diagnosis in 1996, and the record 
does not show continuity of treatment following service.  The 
veteran claims that he was treated for liver disease in 
service, that his liver disease is the result of the tattoo 
he got while in service and/or that his liver disease was 
caused by the jet injections he received in service.  A VA 
examination to determine whether his current liver condition 
is related to service is required.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002).  

Accordingly, the claim is REMANDED for the following:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and etiology of his current 
hepatitis and cirrhosis of the liver.  
The claims file must be made available to 
the examiner, and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

The examiner should state whether it is 
as likely as not that the veteran's 
current hepatitis and cirrhosis of the 
liver are related to his service and any 
symptoms shown therein or to any incident 
of service, including tattooing or jet 
injectors.  The examiner should also 
express an opinion as to whether the 
veteran has hepatitis B or hepatitis C, 
or both.  The examiner must provide a 
comprehensive report, including complete 
rationales for all conclusions reached.  

2.  Thereafter, review the claims folder 
and ensure that the medical report is 
complete and in full compliance with the 
above directives.  If the report is 
deficient in any manner or fails to 
provide the specific opinion(s) 
requested, it must be returned to the 
examiner for correction.  38 C.F.R. § 4.2 
(2004); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim on appeal remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


